         Case 1:18-cr-00634-AKH Document 20 Filed 01/22/19 Page 1 of 1
                       ALV IN K. HEL LER STEI N
                   UNIT ED STAT ES DIST RICT JUDG E
                   UNIT ED STAT ES DIST RICT COU RT
                  SOU THE RN DIST RICT OF NEW YOR K
                          500 PEA RL STRE ET        rr= == == == == i
                       NEW YOR K, NY 10007-1581     l USDC SDNY
                             (212) 805-0152           DOCUMENT
                                                               l ELECTRONICALLY        FILED
                                                                DOC#:---,- J---+ -.::- ::--

TO:         Conc erned Parti es


FRO M:      Brigi tte Jones , Cour troom Depu ty          Date: 1/22/19
            by Orde r of Judg e Alvin K. Helle rstein

US v. Mary Boon e - 18 Cr. 634 (AKH )
The sente ncing previ ously set for 1/24/19 is hereb y adjou rned.

                                                                        ncing .
You are hereb y notifi ed that you are requi red to appe ar for a sente


                    Date : Febr uary 14, 2019
                    Time : 12:00 p.m.
                    Place : U.S. Cour thous e - South ern Distr ict of New York
                            500 Pearl Stree t
                            Cour troom 14D
                             New York , New York 10007

                                                                           e for
It is ORD ERED that coun sel to whom this Orde r is sent is respo nsibl
                                                                          catio n of
faxing a copy to all couns el involved in this case and retain ing verifi
such in the case file. Do not fax such verifi catio n to Cham bers.
